Title: From John Adams to James Oliver, 26 September 1798
From: Adams, John
To: Oliver, James



To the Grand Jurors of the County of Ulster in the State of New York
Quincy September 26.1798

I have received with great pleasure your Address of the 14th of this month, and I know not whether any that has been published contains more important matter or juster sentiments. It must be great Perverseness and Depravity in any, who can represent the late Acts of Government, and the necessary measures of Self Defence taken by Congress, as a Coalition with Great Britain. It may be Usefull however to analyze our Ideas upon this subject. If by a Coalition be meant with Great Britain be meant, a Submisses return as Colonies under the Government of that Country, I declare I knew of no Individual in America who would consent to it—Nor do I believe that Great Britain would again receive Us in that Character. Sure I am it would be in her the blindest Policy She every conceived: for she has already the most incontestible Proof, that she cannot governUs. If, by a Coalition be meant a perpetual Allyance offensive and defensive, can it be Supposed that two thirds of the Senate of the United States would Advise or consent to it, without Necessity. Besides is any one certain that Britain would agree to it, if We should propose it? I believe Americans in general have already seen enough of perpetual allyances. Nevertheless, if France has made or shall make herself our Ennemy, and has forced or shall force Upon Us a War in our own Defence, can We avoid being Useful to Britain, while We are defending ourselves? Can Britain avoid being Useful to Us, while defending herself or annoying our her Ennemy? Would it not be a Want of Wisdom in both to avoid any opportunity of Aiding each other?
You Civilities to me are very obliging and deserve my best Thanks.

John Adams